04/21/2020


 1
                                                                                             Case Number: DA 20-0103

 2

 3

 4

 5                      IN THE SUPREME COURT OF THE STATE OF MONTANA
 6
                                    SUPREME COURT CAUSE NO. DA-20-0103
 7
     In re the Parenting of A.H.,                )
 8   A Minor Child,                              )
                                                 )
 9
   EDWARD “JIMMY” HAERR,                         )
10           Petitioner/Appellee,                )
                                                 )              ORDER FOR ADDITIONAL TIME
11       v.                                      )              TO FILE OPENING BRIEF
                                                 )
12 TIFFANY P. WHELAHAN,                          )
13             Respondent/Appellant.             )

14
                    Upon review of the Respondent/Appellant Unopposed Motion for Additional Time
15
     for Filing Opening Brief, and good cause therefrom;
16

17                  It is hereby ORDERED that the Respondent/Appellant shall have an additional thirty

18   (30) days from the original due date to file their Opening Brief. Respondent/Appellant Opening
19
     Brief will be due May 27, 2020.
20
                    Dated this ________ day of __________________, 2020.
21
                                                                _________________________
22                                                              Ed Smith
23
                                                                Clerk of Supreme Court
   cc: Jami Rebsom
24     Courtney Lawellin

25

26

27

28
                                                                                                            1

                                                                                 Electronically signed by:
                                                                                    Bowen Greenwood
                                                                                Clerk of the Supreme Court
                                                                                       April 21 2020